Citation Nr: 1455251	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-04 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to an effective date earlier than June 16, 1990, for an award of a total disability rating based on individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. In an April 2003 Board decision the Board awarded an earlier effective date of June 16, 1990, for the grant of entitlement to TDIU, this decision was appealed to the U.S. Court of Appeals for Veterans Claims and was affirmed in a April 2005 Memorandum Decision.

2. In a rating decision dated in March 2004, the RO, in pertinent part, implemented the April 2003 Board decision's grant of an earlier effective date of June 16, 1990, for the award of a TDIU rating.

3. After the Veteran was notified of the March 2004 rating decision implementing the Board's April 2003 decision and of his appellate rights, he did not timely appeal the grant of an earlier effective date for the award of a TDIU rating.

4. In October 2006, the Veteran submitted a letter specifically regarding challenging the effective date assigned for the grant of a TDIU rating.  


CONCLUSION OF LAW

The Veteran's freestanding claim, dated in October 2006, for an effective date earlier than June 16, 1990 for the award of a TDIU rating, has no legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400; 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As to the claim for entitlement to an earlier effective date for the grant of a TDIU rating, the law is dispositive, and thus, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Factual Background and Analysis

The Veteran contends he is entitled to an effective date earlier than June 16, 1990, for the grant of a TDIU rating.  He claims he should be entitled to an effective date in March 1984, claiming that was when his combined disability rating was 70 percent and he met the schedular requirements for a TDIU rating. 

A TDIU claim is a claim for increased compensation, and, therefore, the effective date rules for increased compensation apply.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

An effective date, however, cannot be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, the effective date may be challenged through a direct and timely appeal of the decision in which the effective date is assigned or it may be challenged collaterally with a motion alleging clear and unmistakable error (CUE) in the decision assigning the effective date or in a prior decision the reversal of which would result in an earlier effective date. Id.; 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a). 

By way of history the Board notes that in a March 1995 rating decision, the RO granted a TDIU rating, effective from June 1993.  Thereafter, in a decision dated in April 2003, the Board granted an earlier effective date of June 16, 1990, for the grant of a TDIU rating.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans claims and it was affirmed by the Court in an April 2005 decision. See Busse v. Nicholson, No. 03-1155 (Vet.App. Apr. 26, 2005). See also Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (finality can only be broached through the submission of new and material evidence or a challenge based on clear and unmistakable evidence); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finality of an unappealed decision assigned an effective date cannot be overcome absent direct appeal of the decision in which the effective date is assigned). 

To the extent that the Veteran is asserting that he attempted to appeal the March 2004 rating decision that implemented the Board's decision granting an effective date of June 16, 1990 for the award of a TDIU rating; the Board asserts that this was merely an administrative action and not an appealable decision as the RO did not at with any discretion in awarding the effective date already assigned by the Board. Thus, the appropriate decision that the Veteran should have appealed was the April 2003 Board decision that awarded him an earlier effective date. See DiCarlo v. Nicholson, 20 Vet.App. 52, 55-56 (2006) (under res judicata there can only be one valid decision on any adjudicated issue or claim and that decision is the only appropriate target for any future collateral attack on that issue or claim).

Even assuming arguendo, that the Veteran could have properly appealed the March 2004 rating decision to challenge the assigned effective date, the Board notes that in any case, he did not submit a timely notice of disagreement to this rating decision. In July 2004, the Veteran was notified of the RO rating decision and his procedural and appellate rights thereto.  In February 2005, the Veteran submitted an NOD in which the Veteran specified he "outlined three issues which the VA rating board must consider and reevaluate", and went on to list these issues as: (1) lower right quadrant pain and injury (2) left arm, and (3) right arm.  He did not, however, specify he was appealing the claim for an earlier effective date for a TDIU rating in this NOD.  It was not until October 2006, more than one year after the July 2004 notification of the March 2004 rating decision granting an earlier effective date for a TDIU rating, that the Veteran submitted a letter regarding challenging the effective date assigned for the grant of a TDIU rating.  Because this October 2006 statement was outside the one year period for submitting a timely NOD, the March 2004 RO decision became final as to the assigned effective date. 38 U.S.C.A. § 7105(a)-(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. Therefore, his disagreement with the effective date of the award of a TDIU rating can only be construed as a freestanding claim for an earlier effective date.  VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  Rudd v. Nicholson, supra.  

In conclusion, the Board finds that in the absence of any timely disagreement as to the effective date assigned for the award of a TDIU rating, the April 2003 Board decision and March 2004 RO rating decision, insofar as they assigned an effective date of June 16, 1990, became final.  38 U.S.C.A. § 7105(a)-(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  The only way to vitiate this finality and effect a change in the assigned effective date for a TDIU rating would be to demonstrate CUE in the decision assigning the effective date.  Rudd v. Nicholson, supra.  Herein, however, there has been no specific allegation of CUE as to the prior decision which granted an effective date of June 16, 1990 for the award of a TDIU rating, and the RO has not adjudicated any such claim. Accordingly, the Veteran's appeal must be dismissed. See Rudd, 20 Vet. App. at 300. 


ORDER

The claim for entitlement to an effective date earlier than June 16, 1990, for the grant of a TDIU rating is dismissed.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


